Citation Nr: 1522177	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-25 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to initial ratings higher than 10 percent for right shoulder osteoarthritis prior to July 25, 2011, and higher than 20 percent thereafter.

2.  Entitlement to an initial rating higher than 10 percent for left knee osteoarthritis.

3.  Entitlement to service connection for neck muscle spasms.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for right knee disability, to include as secondary to left knee disability.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney at Law


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


REMAND

The appellant served on active duty for training from April 3 to May 15, 2002.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from August 2011 and April 2013 rating decisions of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The August 2011 rating decision granted service connection for right shoulder osteoarthritis and left knee osteoarthritis.  The April 2013 rating decision denied service connection for a disability to account for muscle spasms in the neck, headaches, and a right knee disability.

Right Shoulder and Left Knee

The appellant last underwent VA examinations in conjunction with his right shoulder and left knee claims in July 2011 and November 2012, respectively.  In his Form 9, the appellant stated that his functional impairment due to these disabilities was worse than that recorded in the examinations, particularly during flare ups.  VA's duty to assist requires a thorough and contemporaneous medical examination. See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new examination is necessary to understand the current level of impairment.

Prior left knee testing has suggested a possible meniscus impairment and/or instability.  If shown, these symptoms could warrant separate disability ratings.  As such, the new examination should also address whether these symptoms are present.


Neck Muscle Spasms

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

In this case, the appellant was previously diagnosed with degenerative disc disease and has continued to complain of chronic neck pain during the claim period.  His service treatment records do not show neck complaints during his active duty for training.  Nevertheless, the appellant is competent to provide lay evidence of an in-service onset of neck pain.  This is sufficient to trigger VA's duty to provide an examination for his neck claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Headaches

The record shows treatment for headaches during the claim period.  Again, the appellant's service treatment records do not show complaints of headaches during his active duty for training.  Nevertheless, the appellant is competent to provide lay evidence of an in-service onset of headaches.  This is sufficient to trigger VA's duty to provide an examination for his headache claim.  See 38 C.F.R. § 3.326; McLendon, 20 Vet. App. 79.

The Board notes that in his VA treatment records, the appellant's headaches have been associated with his cervical spine disability.  See e.g., May 2009 treatment record.  As this could provide an alternate route to service connection secondary to a neck disability, if a neck disability is service connected, the examination should also address the relationship between these conditions.

Right Knee

The appellant is claiming service connection for a right knee disability, to include as secondary to his service connected left knee disability.  To this end, he underwent a VA examination in November 2012.  When VA undertakes to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also 38 C.F.R. § 3.159(c)(4).  Confusingly, that examiner checked the box indicating that the appellant's right knee problem was at least as likely as not caused by an in-service injury, event, or illness, but provided a negative rationale.  Moreover, this rationale specifically discredits the appellant's lay statements without any explanation other than a notation that radiographic evidence showed a normal right knee.  As such, that opinion is not adequate for VA purposes and an addendum is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a new VA examination to address the current severity of his right shoulder disability.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

Range of motion should be noted, and all functional losses due to pain, incoordination, fatigue, weakness, flare-ups, etc. should be equated to decrease in motion (beyond what is shown clinically).  The examiner is asked to consider all of the appellant's subjective symptoms, including those present during flare-ups.  If the examiner rejects the appellant's reports of symptomatology, he or she must provide a reason for doing so.

Each opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.
 
2.  Schedule the appellant for a new VA examination to address the current severity of his left knee disability.  The claims file must be reviewed in conjunction with the examination.  

All indicated tests and studies should be conducted, including range of motion, stability, and meniscus testing.

Range of motion should be noted, and all functional losses due to pain, incoordination, fatigue, weakness, flare-ups, etc. should be equated to decrease in motion (beyond what is shown clinically).  The examiner is asked to consider all of the appellant's subjective symptoms, including those present during flare-ups.  Any instability and its severity should be specifically noted.  If the examiner rejects the appellant's reports of symptomatology, he or she must provide a reason for doing so.

Each opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

3.  Schedule the appellant for a VA examination to determine whether any current neck disability is related to his period of active duty for training.  The claims folder and relevant electronic records must be made available to, and reviewed by, the examiner. 

a.  The examiner is asked to identify and diagnose any neck disability present.

b.  The examiner should then opine, for each neck disability identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the appellant's active duty for training.

The examiner should provide reasons for the opinion.  The reasons for the opinion should include consideration of the appellant's reports.  The medical reasons for accepting or rejecting the appellant's statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Schedule the appellant for a VA examination to determine whether a current headache disability is related to his military service.  The claims folder and relevant electronic records must be made available to, and reviewed by, the examiner. 

a.  The examiner is asked to identify and diagnose any headache disability present.

b.  The examiner should then opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the appellant's period of active duty for training.

c.  Alternately, the examiner should address the relationship, if any between a currently diagnosed headache disability and a cervical spine or neck disability.

The examiner should provide reasons for the opinion.  The reasons for the opinion should include consideration of the appellant's reports.  The medical reasons for accepting or rejecting the appellant's statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. 389.  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  Refer the claims folder to the November 2012 examiner or if she is not available, the claims file should be reviewed by another appropriate specialist.  A copy of this remand should be reviewed by the examiner.  If necessary, a new examination may be ordered.

The examiner has previously opined that it is less likely as not that any right knee disability is related to the appellant's service-connected left knee disability.  In her rationale, the examiner explained that the basis for her opinion was, "the medical record does not support presence of right knee condition," "[appellant's] testimony is insufficient for supporting evidence," the appellant's disproportionate pain response, and a finding that medical literature suggests that mild degenerative joint disease of the left knee would be insufficient to contribute to right knee degeneration.

As noted above, the medical evidence of record showed right knee impairment at the time of the examination; specifically, limitation of flexion.  Although x-rays showed a normal right knee, this does not negate the limitation of motion.

The examiner should clarify the previous opinion and provide bases for the conclusion that a right knee disability was or was not due to the appellant's active duty for training or to the left knee arthritis.  (The appellant's lay statements should be considered when formulating an opinion.  The medical reasons for accepting or rejecting the appellant's statements should be set forth in detail.)

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. 389.  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  Thereafter, readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

